        Case 6:20-cv-00666-ADA Document 21-2 Filed 11/23/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

Health Discovery Corporation
                                                 Civil Action No. 6:20-cv-00666-ADA
       Plaintiff,
                                                 The Honorable Judge Alan D. Albright
               v.

Intel Corporation                                JURY TRIAL DEMANDED

       Defendant.


       [PROPOSED] ORDER DENYING DEFENDANT’S MOTION TO DISMISS

        The Court, having considered Defendant Intel Corporation’s Motion to Dismiss Plaintiff

 Health Discovery Corporation’s Complaint (the “Motion”), finds that the Motion should be, and

 hereby is DENIED.

        IT IS HEREBY ORDERED that Defendant's Motion to Dismiss is DENIED.



        SIGNED on the ___ day of November, 2020.




                                                   ________________________________
                                                   ALAN D. ALBRIGHT
                                                   UNITED STATED DISTRICT JUDGE
